Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 57-60, and 67 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Attorney William L. Klima (Registration No. 32,422) on 5/06/2021.


Allowable Subject Matter

	Claims 51-56, 61-66, and 68 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Crimmel (Sukita Reay Crimmel, James Thomson, “Earthen Floors: A Modern Approach to an Ancient Practice”, New Society Publishers, ISBN 978-0-86571-763-3, Published March, 2014) teaches a process for preparing a product by making a mixture that comprises of the following ingredients:

At least one dry natural earth material selected from insoluble earth minerals, silt, and sand or any combination thereof (page 98, 15 gallons sand);
At least one type of clay material (page 98, 5 gallons clay);
At least one type of plant fibers (page 98, 3 gallons fiber); 
Liquid (page 98, ~4 gallons of water).

Crimmel also teaches that the ingredients (clay, straw, water etc.) will fill into the sand and not contributing to the final volume, resulting in about 15 gallon of mix, thereby the mixture is characterized by having a liquid content of at least 20% wt. of the weight of the fibrous mixture. However, Crimmel relates to the field of flooring in which earthen floors are installed in a room, rather than making bricks in a mold by describing preparation of a floor mix to be used in flooring and pouring the entire floor mix in the room where flooring is desired.

Adam (Dr. E. A. Adam, “Compressed Stabilized Earth Block Manufacture in Sudan”, Graphoprint for the United Nations Educational, Scientific and Cultural Organization, Paris, July 2001) teaches the use of compression operation on the material in a confined space known as “mold” to create a shaped product that consist of earthly ingredients and forming brick blocks (Fig. 4.1, page 40) as taught in 3.2.4 Compression Section (Page 83). Adam also teaches heating (first phase bullet of curing, page 83) the mixture during the curing, and drying of the mixture that consist of gradual removal of the humidity by evaporation (second phase bullet of curing, page 83).  Adam also recognized that when the molded blocks are left exposed to hot dry conditions (equivalent to providing heat to the molded bricks), that would cause surface cracks.

Additionally, Ozawa (US Patent Application Publication No. 2001/0023559 A1) teaches that the brick material (equivalent to fibrous mixture) is laid into the individual brick molds while these molds are heated and vacuum sucked through degassing micro pores (para. [0004]). 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claim 51, especially with the combination of the following limitation:
	
“heating, within the mold, the mixture to a temperature of between 60°C to about 140°C,”
With combination of the limitation of:

“wherein said product has bending strength of from about 4 MPa to about 7 MPa.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742